Frankenthaler, J.
The petitioner’s mortgage is in arrears only with respect to an installment of principal. It appears, however, that the failure to pay an installment of principal does not constitute a default upon the guaranty until “ eighteen months after payment shall be demanded in writing by the assured, provided such demand be made after said principal sum shall have become due under the terms of the said bond and mortgage.” (Italics the court’s.) It follows that the respondent is not in default under its guaranty. The claim that the funds in the hands of the respondent should be employed to pay arrears in principal instead of interest and taxes appears to be without merit under the circumstances here disclosed. The motion to terminate the agency and for other relief is accordingly denied.